Citation Nr: 1741850	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  05-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia (HCL), claimed as due to herbicide exposure


REPRESENTATION

Appellant represented by:	Charles Mills, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied the Veteran's claim for service connection for HCL.  In December 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2005 and the Veteran filed a substantive appeal (via VA FORM 9, Appeal to the Board of Veterans' Appeals) in May 2005.

In June 2006, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  In addition, in May 2008, the Veteran testified before the undersigned Veterans Law Judge at the RO.  Hearing transcripts from both hearings are located in the claims file.

In June 2008, the Board, inter alia, remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence. 

In December 2009, the Board, inter alia, denied the Veteran's service connection claim for HCL. The Veteran subsequently appealed the December 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision as to the denial of service connection for ACL, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In May 2011, the Board, inter alia, remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further  action, the AMC continued to deny the claim (as reflected in the June 2012 supplemental statement of the case (SSOC)) and returned the matter on appeal to the Board for further consideration.

In November 2013, the Board, inter alia, again denied the Veteran's claim for service connection for HCL, and the Veteran, in turn,  appealed the November 2013 decision to the Court.  In April 2014, the Court issued a Memorandum Decision vacating the Board's decision as to the denial of service connection for HCL, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

In February 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing  further action,  the AOJ continued to deny the claim (as reflected in the April 2017 SSOC) and returned this  matter to the Board for further consideration.

As regards the matter of representation, although the Veteran was previously represented by the Veterans of Foreign Wars of the United States, in October 2012, the Veteran submitted a completed VA Form 21-22a, Appointment of Individual as Claimant's Representative (appointing private attorney Charles Mills as his representative.    However, in August 2014, the Veterans of Foreign Wars of the United States submitted an Informal Hearing Presentation in support of the Veteran's claim.  The Board subsequently sought clarification regarding the Veteran's representative.  A November 2014 statement from the Veterans of Foreign Wars of the United States indicates that it was not entering an appearance on behalf of the Veteran and that the August 2014 Informal Hearing Presentation  submitted should be disregarded.  The Veteran's attorney confirmed his continued representation of the Veteran in a December 2014 submission.  The Board notes that the Veterans of Foreign Wars of the United States submitted a second Informal Hearing Presentation in support of the Veteran's claim in January 2015; however, as there is otherwise no indication in the record that the Veteran has changed his power of attorney, that submission was apparently in error.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction.   VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that the Board previously referred to the AOJ a claim for service connection for prostate cancer.  The Veteran and his representative have repeatedly indicated that this claim has not been addressed by the AOJ, and the claims file does not suggest otherwise.  As such, this matter is not properly before the Board, and is, again, referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds 's that further action on the matter on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As detailed in the Court's April 2014 Memorandum Decision, the Veteran has reported exposure to herbicides while stationed in Germany.  Specifically, he has alleged such exposure due to possible herbicide use in Hamburg, Grafenwoehr and Darmstadt, Germany.  In the April 2014 Memorandum Decision, the Court noted  that the May 2012 response from the United States Army Surgeon General's Office indicated that it  would need to review the Veteran's service records in order to verify or refute the Veteran's claim of exposure to herbicides in Germany.  In the February 2015 remand, the Board requested that the AOJ should attempt to verify the Veteran's alleged herbicide exposure in Germany by contacting the JSRRC, the United States Army Surgeon General's Office, and any other appropriate entities.  There is no documentation in the claims file that the AOJ specifically contacted the United States Army Surgeon General's Office.  

Thus, in accordance with the Court's Memorandum Decision and the February 2015 Board remand directive, the AOJ should attempt to verify the Veteran's alleged exposure to herbicides (to include commercial herbicides and other carcinogens) in Germany by contacting the United States Army Surgeon General's Office, as well as any other appropriate entity.  

Also while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent, records.

As for VA records,  the claims file currently includes outpatient treatment records from the VA New York Harbor Healthcare System dated through April 25, 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted system all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 25, 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 



Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo VA examination or otherwise obtaining medical opinion(s), if appropriate) prior to adjudicating the claim on appeal 

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, particularly from the VA New York Harbor Healthcare System dated since April 25, 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical record diagnosis and/or treatment of HCL that are not already associated with the claims file. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Attempt to verify the Veteran's alleged herbicide exposure and/or other carcinogens (to include commercial herbicides) in Germany between January 1961 and June 1962, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), specifically, by submitting a request to the United States Army Surgeon General's Office for verification of herbicide exposure (to include commercial herbicides) or other carcinogens.  A request should be made for any such exposure in Hamburg, Grafenwoehr, and Darmstadt, Germany.  All requests and responses received should be associated with the claims file.

Any additional action necessary for independent verification of the Veteran's purported herbicide exposure or other carcinogens (to include commercial herbicides) in Germany, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond.  Also follow up on any additional action suggested by the United States Army Surgeon General's Office, to include, but not limited to, submitting a copy of the Veteran's service treatment records for review.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination or otherwise obtaining medical opinion(s), if appropriate) adjudicate the claim on appeal in light of the pertinent evidence (to particularly include all evidence received since the April 2017 SSOC) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.,

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


